Exhibit 10.58

 

LOGO [g379362ex10_58pg01.jpg]

Joseph C. Lawler

Chairman and Chief Executive Officer

1601 Trapelo Road. Suite 170

Waltham. MA 02451

jlawler@moduslink.com

tel: 781.663.5017

fax: 781.663.5045

Via Email

August 1, 2011

Mr. Scott R. Crawley

6702 Rivercrest Drive

Austin. TX 78746

Dear Scott:

It is a distinct pleasure to offer you the position of President. Value Added
Services for ModusLink Global Solutions, Inc. (“ModusLink” or the “Company”). In
this capacity you will be a member of Company’s Executive Leadership Team and
report to Joseph C. Lawler, Chairman, President and Chief Executive Officer of
ModusLink. This letter updates and supersedes my letter of July 21, 2011 to you.

Your annualized base salary will be $350,000, paid bi-weekly. For fiscal year
2012, you will participate in the Company’s FY2012 Executive Management
Incentive Plan (the “EMIP”) (which will be established by the Human Resources
and Compensation Committee of the Board of Directors (the “Compensation
Committee”)) with a target bonus of 60% of your base salary. The actual bonus
payments, if any, which you receive will be subject to the terms and conditions
of the EMIP. All salary and bonus payments are subject to normal deductions and
withholdings.

Upon commencement of employment you will also be paid a sign-on bonus of
$70,000, less applicable taxes and withholdings (the “Sign-On Bonus”). In the
event you voluntarily terminate your employment prior to the first anniversary
of your start date, you will be required to return 100% of the Sign-On Bonus to
the Company. In the event that you voluntarily terminate your employment prior
to the second anniversary of your start date, you will be required to return 50%
of the Sign-On Bonus to the Company. Should you remain employed by the Company
after the second anniversary of your start date, you will not be required to
return any portion of the Sign-On Bonus.

In addition, on your start date, you will be granted two stock options. One
award will be an option to purchase 35,000 shares of ModusLink common stock (the
“Standard Option”), and the other, award will be an option to purchase 50,000
shares of ModusLink common stock (the “Performance Option” and collectively with
the Standard Option, the “Options”). Both Options will be awarded under the
Company’s 2010 Incentive Award Plan (the “Plan”) and will be priced at the
closing price of ModusLink’s common stock (during normal trading hours) on the
date of grant. With respect to



--------------------------------------------------------------------------------

Mr. Scott A. Crawley

Page 2

August 1, 2011

 

the Standard Option, provided you remain employed by the Company on each vesting
date, the vesting schedule of the Standard Option shall be as follows: 25% of
the shares underlying the option shall vest and become exercisable on the first
anniversary of the date of grant and 1/48th of the shares underlying the option
shall vest and become exercisable on each monthly anniversary date of the date
of grant starting on the 13th monthly anniversary date of the date of grant, so
that the option becomes fully vested and exercisable on the fourth anniversary
of the date of grant. With respect to the Performance Option, provided you
remain employed by the Company on each vesting date, the vesting schedule of the
Performance Option shall be as follows: the Performance Option will be divided
into five tranches, each relating to 20% of the shares underlying the
Performance Option and one tranche (first, second, third, fourth or fifth, as
the case may be) shall vest and become exercisable, on each of the first five
anniversaries of the date of grant, provided that in each such case a minimum
price per share of the common stock (as calculated below and adjusted for stock
splits or other changes in capitalization) (the “Price Performance Threshold”)
has been achieved. The Price Performance Threshold for the first through fifth
tranches of options shall be $7.00, $8.50, $11.00, $12.50 and $14.00,
respectively, and shall be measured by calculating the average closing stock
price on the relevant anniversary date for the three month period ending on such
date. To the extent shares do not vest on the designated anniversary date,
vesting may occur on a subsequent anniversary date if the performance criteria
are met, when measured on the subsequent anniversary date, through the fifth
anniversary date. (For example, if the grant date is August 15, 2011, and the
average price in the three-month period ending August 15, 2012 is $7.00, then
the first tranche or 20% of the Performance Option will vest. If the average
price measured at the first anniversary is below $7.00, but the average price
measured at the second anniversary is $8.50, then the first and second tranches
of the Performance Option will vest. If the average price measured on the second
anniversary is below $8.50, but the average price measured on the third
anniversary is at $8.50, the second tranche (but not the third tranche) would
then vest.) Unless terminated earlier by their terms, the Options shall have a
seven (7) year term.

On your start date, you will also be awarded 25,000 shares of restricted common
stock of ModusLink. This award will be made pursuant to the Plan. Provided you
remain employed by the Company on each vesting date, the restrictions with
respect to the restricted stock award will lapse in three equal annual
installments (each with respect to 1/3 of the award), on each of the first three
anniversary dates of your start date. The Company encourages you to promptly
speak with your own tax or legal advisor with respect to the tax effect and any
filings that you may want to make with the Internal Revenue Service in
connection with this restricted stock award.

The Options and the restricted stock award described above will each be subject
to all terms, limitations, restrictions and termination provisions set forth in
the Plan and in the separate option and restricted stock agreements (which will
be based upon the Company’s standard forms of option and restricted stock
agreement) that will be executed to evidence the grant of such Options and award
of restricted stock. You will also be required to execute the Company’s standard
form of Non-Competition Agreement as a condition of ModusLink granting you an
option to purchase ModusLink common stock, awarding you shares of ModusLink
restricted stock and your employment with the Company. Additionally, as a
condition of employment with the Company, you will be required to execute the
Company’s standard form of Non-Disclosure and Developments Agreement.



--------------------------------------------------------------------------------

Mr. Scott A. Crawley

Page 3

August 1, 2011

 

The Company will also provide you with relocation benefits as discussed by you
and me and consistent with the Company’s normal practices and policies. These
benefits shall not exceed $50,000 in the aggregate.

In addition, as a senior executive of the Company you will be a participant in
the Company’s FY2012 Performance-Based Restricted Stock Bonus Plan. Under this
plan, as anticipated to be established by the Compensation Committee, if the
Company meets certain financial goals in fiscal 2012, participants will receive
a pre-determined number of shares of restricted stock, corresponding to
threshold, target and maximum levels. If the financial goals are not met, no
awards will be made under this plan. Participation levels under the
Performance-Based Restricted Stock Bonus Plan will be set by the Compensation
Committee.

In addition, you will be provided a monthly car allowance in the amount of
$1,000, which will be treated for tax purposes as additional compensation to
you. As an employee of the Company, you also will be entitled to vacation in
accordance with the Company’s vacation policies and will participate in any and
all benefit programs, other than any severance arrangement, that the Company
establishes and makes generally available to its employees from tune to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs. Details of the benefits offered will be
reviewed with you in orientation on your first day of employment.

You will be an employee at will, meaning that either you, or the Company, may
terminate your employment at any time and for any or no reason, with or without
notice.

As a senior executive, you will enter into an Executive Severance Agreement in
the Company’s usual form, which will provide that should the Company terminate
your employment without Cause you will be entitled to receive 12 months base
salary. Payment of this amount would be made in accordance with the Company’s
regular pay periods, for the 12-month period following your date of termination.
In addition, in the event that during your employment with the Company, the
Company undergoes a Change in Control, and within one year after the Change in
Control your employment is terminated by the Company, other than for Cause, or
by you for Good Reason, you will be entitled to receive 12 months base salary
plus your target bonus and all unvested outstanding equity awards will become
vested. Payment of these amounts would be made in accordance with the Company’s
regular pay periods, for the 12-month period following your date of termination,
including prorated installments of your bonus. All capitalized terms used in
this paragraph are defined in the Executive Severance Agreement and the summary
description provided in this paragraph is subject to all terms and conditions
contained in the Executive Severance Agreement. In the event of any conflict
between the terms of this paragraph and the terms of the Executive Severance
Agreement, the Executive Severance Agreement shall govern. Any payment of
severance benefits will be conditioned upon your execution of the Company’s
standard form of general release.



--------------------------------------------------------------------------------

Mr. Scott A. Crawley

Page 4

August 1, 2011

 

You represent and warrant that (i) you have advised the Company in writing of
any agreement relating to non-competition, non-solicitation or confidentiality
between you and your previous employer, (ii) you are not a party to or bound by
any other employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity which would be violated by your
acceptance of this position or which would interfere in any material respect
with the performance of your duties with the Company and (iii) you will not use
any confidential information or trade secrets of any person or party other than
the Company in connection with the performance of your duties with the Company.

In accordance with current federal law, all new employees must provide
documentation proving their eligibility to work in the United States. Please
review the Employment Eligibility Verification Form (Form 1-9) and the list of
acceptable documents that was required, along with other documents, in the
recent Federal Express mailing. Since the law requires that this documentation
be presented as a condition of employment please have this available on your
first day of work. Additionally, this offer is contingent upon you successfully
completing the Company’s drug screen. The details necessary to complete such
testing were also included in the recent mailing. You are also required to
undergo a background check, including a criminal background check, and your
employment is contingent upon results satisfactory to the Company.

Please confirm your acceptance of this position by signing one copy of this
letter and returning it to me. As we have discussed, your start date will be
September 7, 2011. Please complete, sign and return the enclosed Massachusetts
Tax Form, W-4, Direct Deposit Form (if you would like to have your pay check
directly deposited to a bank account), and the Company’s Code of Conduct, as
well as both non-disclosure and non-competition agreements that were in the
recent mailing. Also enclosed here for your review is a copy of ModusLink’s
Policy on Trading of Securities and Public Disclosures.

If you choose to fax the documents, please fax a copy of your signed offer
letter and all the enclosed documents to 781-663-5045 and bring the originals
with you on your first day. If you wish to overnight the original documents,
please mail one copy of your signed offer letter and the entire enclosed package
to ModusLink Global Solutions, Inc., 1601 Trapelo Road, Suite 170, Waltham, MA
02451, attention: Peter L. Gray. (You will note that our corporate headquarters
address has changed, effective with our move on July 15th.)

This offer letter constitutes the entire agreement between you and the Company
and supersedes all prior offers, both verbal and written. This offer
automatically expires as of the close of business (5:00 p.m., Boston time) on
Tuesday, August 2, 2011. This letter does not constitute a contract of
employment or impose on the Company any obligation to retain you as an employee
for any set amount of time.



--------------------------------------------------------------------------------

Mr. Scott A. Crawley

Page 5

August 1, 2011

 

Scott, we are very pleased by the prospect of your addition to our team, and we
are confident that you will make a significant contribution to our future
success!

 

Sincerely,

/s/ Joseph C. Lawler

 

Joseph C. Lawler Chairman and Chief Executive Officer

 

Agreed and accepted:      

/s/ Scott R. Crawley

   

8/2/11

  Scott R. Crawley     Date  